BIOCANCELL THERAPEUTICS INC. 8 Hartom St. POB 45389 Jerusalem, Israel 91451 November 8, 2010 Via Email George Kaufman Director Investment Banking Chardan Capital Markets, LLC 17 State Street Suite 1600 New York, NY 10004 Re:Termination of October 19, 2010 Letter Agreement Dear George, BioCancell Therapeutics Inc. (“BioCancell”) hereby provides this notice of termination of that certain Letter Agreement (the "Letter Agreement") dated October 19, 2010 between BioCancell and Chardan Capital Markets, LLC ("Chardan") effective immediately notwithstanding the 30-day termination period provided in Section 13 and further provided that notwithstanding the sections delineated in Section 13 that will survive the termination of the Letter Agreement, the compensation for the “Tail Period” shall not survive and the “Minimum Gross Fee Percentage” set forth in section 2(b) shall survive the termination of the Letter Agreement only in so far as Chardan shall be entitled to receive 10% of the Placement Fee that Clal Finance Underwriting Ltd. receives pursuant to section 2(a) of the Letter Agreement for investment advisory services previously provided by Chardan to BioCancell. Please confirmyour agreementto and acceptance of the terms of this letter bycountersigning where indicated below. Sincerely yours, /s/ Uri Danon/s/ Ira Weinstein BioCancell Therapeutics Inc. Acknowledged and agreed: /s/ George Kaufman Chardan Capital Markets, LLC
